Mr. Chief Justice McIver,
concurring. I concur in *253the conclusions reached by Mr. Justice Pope in both of these cases. It seems to me, that the points raised by the appeal turn mainly, if not entirely, upon questions of fact, and under the well settled rule, the conclusions of fact reached by the Circuit Judge should not be disturbed by this Court, unless such conclusions are either without any testimony to support them or are manifestly against the weight of the testimony. After a careful examination of the voluminous record, I cannot say that the conclusions reached by the Circuit Judge are open to either of these objections; but, on the contrary, it seems to me that there is much in the testimony to sustain the views adopted by the Circuit Judge. I do not deem it necessary to add anything more to what is said by Mr. Justice Pope.